SUPPLEMENT DATED MAY 7, 2014 TO PROSPECTUS DATED MAY 1, 2001 FOR COMPASS 1 ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. I. Effective July 1, 2014, the name of the following investment option will be changed: Current Name New Name MFS® Money Market Fund MFS® U.S. Government Money Market Fund II. The Board of Trustees of the MFS® Government Money Market Fund (the “Fund”) has approved the liquidation the Fund, effective on or about July 23, 2014, (the “Liquidation Date”). In anticipation of the liquidation of the Fund, effective immediately, transfers of Account Value out of the MFS® Government Money Market Fund Sub-Account to any other Sub-Account available under your Contract will not count against the contractual transfer limitations. You can request copies of fund prospectuses for the other available Sub-Accounts by calling us at (800) 752-7216. As of the close of business on the Liquidation Date, any Account Value remaining in the MFS® Government Money Market Fund Sub-Account will automatically be transferred to the MFS® U.S. Government Money Market Fund Sub-Account. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Compass 1 NY
